Citation Nr: 0906788	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  07-24 426A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for entitlement to service 
connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the 
Veteran's death.

3.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under 38 U.S.C.A. § 1318.


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel

INTRODUCTION

The Veteran provided service in support of the United States 
Armed Forces in the Far East (USAFFE) as a recognized 
guerilla from March 1944 to October 1945. The Veteran died in 
August 1979. The appellant is the veteran's surviving spouse.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in September 2006 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Philippines, in which the RO declined to 
reopen the previously denied claim for the cause of the 
Veteran's death, and denied entitlement to DIC.


FINDINGS OF FACT

1.  In a February 2002 rating decision, the RO denied service 
connection for the cause of the Veteran's death.  The 
appellant was notified of that decision in March 2002, but 
she did not appeal, and it is now final.  

2.  The additional evidence received since the February 2002 
rating decision contains service treatment records that were 
not previously of record and requires that the claim be 
reopened. 

3.  The death certificate reveals that the Veteran died in 
August 1979; the cause of death was listed as pulmonary 
tuberculosis with an onset of five years prior.

4. At the time of the Veteran's death, he had no service-
connected disabilities.

5. There is no competent medical evidence that establishes a 
nexus between the cause of the Veteran's death and service.

6. The Veteran did not have a totally disabling service- 
connected disability for a continuous period of at least 10 
years immediately preceding his death; or continuously since 
his discharge from active service for a period of at least 5 
years immediately preceding death.


CONCLUSIONS OF LAW

1.  Evidence received since the February 2002 rating decision 
is new and material and the claim for service connection for 
the cause of the Veteran's death is reopened.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156 (2008).

2.  A service-connected disability neither caused nor 
contributed to the cause of the Veteran's death. 38 U.S.C.A. 
§§ 101(24), 1110, 1131, 1137, 1310, 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. §§3.303, 3.312 (2008).

3.  The criteria for entitlement to DIC benefits under 
38 U.S.C.A. § 1318 are not met. 38 U.S.C.A. §§ 101(24), 1110, 
1131, 1137, 1310, 1318, 5107(b) (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.22 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any.  See 38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice 
concerning the issues of service connection for the cause of 
the Veteran's death and for entitlement to DIC by a letter 
dated in July 2006.  The letter did not include an 
explanation of the reason the appellant's previous claim for 
service connection for the cause of the Veteran's death had 
been denied and what information and evidence was required to 
reopen it, as required under Kent v. Nicholson, 20 Vet. App. 
1 (2006).  However, in light of the favorable action taken in 
reopening her previously denied claim, the error is not 
considered prejudicial to the appellant.  In addition, 
although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error is harmless 
given that service connection for the cause of death is being 
denied.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA obtained the Veteran's service medical records in the 
adjudication of the initial claims for service connection for 
the cause of the Veteran's death.  The appellant has not 
notified VA of any other private, VA, or service treatment 
records that are not already of record.  The appellant was 
afforded the opportunity to testify at a hearing, but she 
declined to do so. 

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.



II.  New and Material Evidence

In February 2002, the RO denied service connection for the 
cause of the Veteran's death on the basis that there was no 
evidence to show that the cause of the Veteran's death, 
pulmonary tuberculosis, was the result of active service.  
The first clinical evidence of pulmonary tuberculosis was in 
1969, some 24 years after his separation from military 
service, and there was no medical evidence relating the 
condition to his active service.  In addition, service 
connection was not established for any conditions during the 
Veteran's lifetime.  The RO gave notice of the February 2002 
rating decision in March 2002.  The appellant did not file a 
notice of disagreement.  The February 2002 rating decision 
therefore became final.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered. However, a claim on which there is a final 
decision may be reopened if new and material evidence is 
submitted. 38 U.S.C.A. § 5108.

The regulations define "new" evidence as existing evidence 
not previously submitted to agency decision makers. 
"Material" evidence is defined as existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim. 38 C.F.R. § 3.156(a). New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. Id. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

Evidence submitted since the February 2002 rating decision 
includes additional service treatment records, including the 
Veteran's report of medical examination at discharge, dated 
in October 1945.  These records were not previously of 
record.  They are therefore new.  Moreover, because they are 
relevant service records, the claim must be reconsidered 
regardless of whether the evidence is new and material.  See 
38 C.F.R. § 3.156(c).

Reopening the previously denied claim for service connection 
for the cause of the Veteran's death is warranted.

III.  Service Connection for the Cause of the Veteran's Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that the fatal 
disease was incurred in or aggravated by service or that a 
service-connected disability caused or contributed 
substantially or materially to cause death. For a service- 
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related. For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather, it must be shown that there was a causal 
connection. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post- 
service development of a presumptive disease to a degree of 
10 percent within the specified period of time from the date 
of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service. 38 
U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 
3.309.  Active tuberculosis must be manifest within three 
years following discharge.  See 38 C.F.R. § 3.307(a)(3).

A service-connected disability will be considered a 
contributory cause of death when it combined to cause death, 
or aided or lent assistance to the production of death. 
Generally, a service-connected disability, particularly one 
not materially affecting a vital organ, would not be held to 
have contributed to death primarily due to an unrelated 
disability. 38 C.F.R. § 3.312(c).

The death certificate reflects that the veteran died in 
August 1979 of pulmonary tuberculosis with an onset five 
years prior to death.  

The veteran was not service-connected for any disabilities at 
the time of his death. Service medical records reflect no 
complaints, defects, abnormalities, diagnoses, or other 
findings concerning his lungs or respiratory condition.  The 
report of medical examination at discharge, dated in October 
1945, shows normal lungs.  No chest X-ray was done, as it was 
found by the examiner to be unnecessary.  The Veteran was 
found fit for service.  Another record, dated in September 
1945, shows no abnormalities found in the Veteran's lungs, 
including X-ray. 

The first medical evidence of pulmonary tuberculosis are 
clinical findings dated in July 1969-nearly 24 years 
following the Veteran's discharge from active service in 
1946, and well beyond the presumptive period.

There are no findings or opinions establishing that pulmonary 
tuberculosis is the result of the Veteran's active service.

A medical certificate submitted by the appellant in August 
2007 shows that the Veteran was treated for subsegmental 
atelectasis of both lower legs and atherosclerotic aorta in 
addition to pulmonary tuberculosis.  However, she has 
presented no medical evidence or opinion linking showing that 
the Veteran's death was due to these other conditions.  

In summary, pulmonary tuberculosis, the only condition 
established by the medical evidence as the cause of the 
Veteran's death, is not shown by the evidence to have been 
incurred as a result of the Veteran's active service. Nor was 
active tuberculosis shown to have been manifested within the 
presumptive period following his discharge from active 
service. Moreover, the record does not show that the Veteran 
had a service connected disability during at any time prior 
to his death that caused or substantially or materially 
contributed to the cause of his death.

Where as here, the determinative issue involves a question of 
medical causation or a medical diagnosis, competent medical 
evidence of nexus or relationship between the cause of death 
and service, or a service-connected disability is required to 
support the claim. The appellant as a layperson is not 
competent to offer an opinion on medical causation or a 
medical diagnosis. To the extent that the appellant 
associated the cause of the Veteran's death to service, her 
statements and testimony do not constitute competent medical 
evidence in support of the claim. Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

The preponderance of the evidence is against the claim for 
service connection for the cause of the Veteran's death; the 
benefit-of-the-doubt does not apply; and service connection 
for the cause of the Veteran's death is not warranted.

IV.  DIC under 38 U.S.C.A. § 1318

If, as here, the Veteran's death is not determined to be 
service-connected, a surviving spouse may still be entitled 
to dependency and indemnity compensation if, at the time of 
the Veteran's death, the Veteran had a service connected 
disability rated totally disabling continuously for a period 
of 10 or more years immediately preceding his death; or 
continuously since the Veteran's release from active service 
and for a period of at least five years immediately preceding 
death; or for one year prior to his death if he was a 
prisoner of war under certain conditions. 38 C.F.R. § 1318; 
38 C.F.R. § 3.22.

The RO advised the appellant in March 2002 that adjudication 
of her DIC claim under the provisions of 38 U.S.C.A. § 1318 
would be deferred until regulations had been finally 
established.

In January 2000, VA amended 38 C.F.R. § 3.22, the 
implementing regulation for 38 U.S.C.A. § 1318, to restrict 
the award of DIC benefits to cases where the veteran, during 
his or her lifetime, had established a right to receive total 
service-connected disability compensation for the period of 
time specified in 38 U.S.C.A. § 1318, or would have 
established such a right but for CUE in the adjudication of a 
claim or claims. See 65 Fed. Reg. 3,388 (Jan, 21, 2000). The 
regulation, as amended, specifically prohibits "hypothetical 
entitlement" as an additional basis for establishing 
eligibility. On April 5, 2002, VA also amended 38 C.F.R. § 
20.1106 to provide that there would be no "hypothetical" 
determinations under 38 U.S.C.A. § 1311(a) on the question of 
whether a deceased veteran had been totally disabled for 8 
years prior to death so that the surviving spouse could 
qualify for the enhanced DIC benefit. See 67 Fed. Reg. 
16,309-16,317 (April 5, 2002). Subsequently, the Court held 
that "hypothetical entitlement" to DIC benefits under 38 
U.S.C.A. § 1318 is allowed for claims filed prior to January 
21, 2000, that is, the date of the VA regulation prohibiting 
"hypothetical entitlement." Rodriguez v. Nicholson, 19 Vet. 
App. 275 (2005). In Rodriguez v. Peake, 511 F.3d 1147 (2008), 
the U.S. Court of Appeals for the Federal Circuit held that 
application of the amended regulations barring use of 
hypothetical entitlement theory for DIC claims did not have 
impermissible retroactive effect.

The appellant filed her initial claim in October 2000, after 
VA's January 2000 amendment of 38 C.F.R. § 3.22-the 
implementing regulation for 38 U.S.C.A. § 1318.  Thus, the 
"hypothetical entitlement" to DIC benefits is not for 
application.

The Veteran had no service-connected disabilities at the time 
of his death in August 1979. As such, the veteran was not in 
receipt of a 100 percent disability rating for service-
connected disabilities for the statutory 10 year period of 
time prior to his death. He was not in receipt of a 100 
percent disability rating for service-connected disabilities 
from release from active service to a period of time at least 
five years immediately preceding death. There is no evidence 
that the veteran was a prisoner of war.

The preponderance of the evidence is against the claim for 
entitlement to DIC benefits under 38 U.S.C.A. § 1318(a); the 
benefit-of-the-doubt does not apply; and entitlement to DIC 
benefits under 38 U.S.C.A. § 1318 is not warranted.


ORDER

The previously denied claim for service connection for the 
cause of the Veteran's death is reopened.

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is 
denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


